On Rehearing.
The provision in the policy contract, viz., "or directly or indirectly from bodily or mental infirmity or disease in any form," means, and can only mean, when construed in connection with the precedent clause, that, if the insured was suffering at the time of the accident with some infirmity or disease, and the accidental injury, operating with the disease, produces death, then this would not create liability; but, where the accident directly and immediately, exclusive of other causes, produces the bodily infirmity or disease, and death results therefrom, then the accident must be held to be the sole proximate cause of the death.
To hold as contended for by appellant, this clause in the policy contract would require a construction that it embraced accidents, which produced immediate death, without intervening complications, which the accident itself produced.
To state it in different language, the exception in the policy is against liability for death produced by the accident and disease, which the accident did not produce, and not from liability for death caused by disease or infirmity, which the accident itself did produce. First National Bank of Birmingham v. Equitable Assurance Society of U.S., 225 Ala. 586,144 So. 451; Cook v. Continental Ins. Co., 220 Ala. 166, 124 So. 239, 65 A.L.R. 921.
There were tendencies of the evidence which did not justify the court in giving, at the request of the defendant, the affirmative instruction in its behalf. The evidence required the submission of the case to the jury.
Application overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.